DETAILED ACTION
This is in response to Applicants Request for Continued Examination (RCE) filed 11/10/2021 which has been entered. Claims 1-20 have been amended. Claims 21-30 have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 9 and 17 being independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part …generating, by a conferencing server, a first audio signature based on voices of a plurality of users in an on-going conference; storing the first audio signature… The claim language indicates a plurality of user’s voices in an ongoing conference are used to generate an audio signature. This signature would have to have occurred in the past and include all participants of the conference. The language of the claim can be interpreted as an ongoing conference is occurring and a voice signature is recorded without a participant being part of the audio signature. If this is the case the unjoined participant will never be able to join the conference as their voiceprint is not part of the audio signature.
Claims 9 and 17 have language similar to Claim 1 and are rejected under the same rationale. Claims 2-8 depend on Claim 1 and are rejected due their dependency on a rejected base claim. Claims 10-16 depend on Claim 9 and are rejected due their dependency on a rejected base claim. Claims 18-20 depend on Claim 17 and are rejected due their dependency on a rejected base claim.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kanevsky et al (2017/0076749 A1), Reshef et al (2019/0318743 A1), ALBERT et al (2015/0103991 A1), Bangor et al (2008/0181140 A1), MATHUR et al (2015/0098556 A1), Rodman et al (2005/0213739 A1), Stafylakis et al (2020/0312337 A1), Chen et al (2016/0284354 A1), Wang (8,781,841 B1) and Hogg (2008/0118042 A1). Each of these describes systems and methods of conducting conference calls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652